DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
Applicant’s election of Invention III in the reply filed on 02/05/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 29-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites on line 1, “the centering accuracy”.  However, there is insufficient antecedent basis for “the centering accuracy” since no “center accuracy” has been previously set forth on the claim.  For purposes of expediting prosecution “the centering accuracy” will be interpreted as—centering accuracy--.  Proper clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 27-28, 31, 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nevills US 5,452,971.
In regards to claim 19, Nevills discloses as per Figure 7-10 for example, a method for improving centering accuracy (column 1, lines 48-53) of a twist drill when drilling a drill hole in a workpiece using multistage centering, the method comprising the steps of: providing a twist drill (30) comprising: a shank portion (refer to the shank portion that is intended to be inserted to a power tool, col 10, lines 57-58); an operating portion (as shown on Figures 8 and 10) axially fixed to the shank portion, the operating portion having a cone portion axially fixed (refer to where cutting edges 38a and 38b are being disposed as per Figures 9 and 10) to a cylinder portion (refer to the cylinder portion on body 31) and a spiral flute (32) having a sidewall and being formed into an exterior surface of the operating portion extending from a front end of the cone portion and at least to partway up the cylinder portion, the shank portion axially fixed to the cylinder portion opposite the cone portion; and a plurality of composite cutting blade groups (49a-40e and/or 39a-39e) formed sequentially and spirally (since the drill is a twist or helical drill) on a cone portion exterior from the front end of the cone portion to a rear end of the cone 
While the Nevills reference does not explicitly disclose the method of use of the drill, a person having ordinary skill in the art at a time prior to filing would have found the use of the drill obvious in order to cut a pilot hole in a workpiece and in order to increase a diameter of the hole accordingly, due to the different increasing diameters located on the conical top part of the drill.
 Specifically, the obvious (if not inherent) use of a drilling tool as recognized by one of ordinary skill would be to position the tool above the surface to be cut.  During the known method, torque is provided to rotationally drive the tool and the tool is fed axially into the 
In regards to claim 27, Nevills as modified discloses the method of claim 19, Nevills as modified also discloses that, the minor cutting edge is configured to smooth the machined surface of the workpiece to improve surface quality.
In regards to claim 28, Nevills as modified discloses the method of claim 19, Nevills as modified also discloses that a height of each composite cutting blade group is uniform.
In regards to claim 31, Nevills as modified discloses the method of claim 19, Nevills as modified also discloses that the diameter of the composite cutting blade group located at the rear end of the cone portion (40e and/or 39e) is equal to a cylinder portion diameter (see Figure 7, note that cutting blade groups 40e and/or 39e are both located at the same radial distance from the center axis, as cylindrical body 31).
In regards to claim 33, Nevills as modified discloses the method of claim 19, Nevills as modified also discloses that each of the plurality of composite cutting blade groups is coaxial with the cone portion (see Figure 7, where the cutting blade groups are coaxial with the cone portion).
In regards to claim 35, Nevills as modified discloses the method of claim 19, Nevills as modified also discloses dispersing a cutting force on all of the plurality of composite cutting blade groups within a drill hole of a workpiece.
Claims 19, 27-28, 31-33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korb et al. US 4,582,458 (hereafter--Korb--).
In regards to claim 19, Korb discloses as per Figure 7 for example, a method for improving centering accuracy (column 1, lines 53-55) of a twist drill when drilling a drill hole in a workpiece using multistage centering, the method comprising the steps of: providing a twist drill (30, note that since the drill 30 has a helical flute, twisting along a longitudinal axis of the drill 30, 

    PNG
    media_image1.png
    1018
    939
    media_image1.png
    Greyscale

While the Korb reference does not explicitly disclose the method of use of the drill, a person having ordinary skill in the art at a time prior to filing would have found the use of the drill obvious in order to cut a hole in a workpiece and in order to increase a diameter of the hole accordingly, due to the different increasing diameters of the drill.
 Specifically, the obvious (if not inherent) use of a drilling tool as recognized by one of ordinary skill would be to position the tool above the surface to be cut.  During the known method, torque is provided to rotationally drive the tool and the tool is fed axially into the 
In regards to claim 27, Korb as modified discloses the method of claim 19, Korb as modified also discloses that, the minor cutting edge is configured to smooth the machined surface of the workpiece to improve surface quality.
In regards to claim 28, Korb as modified discloses the method of claim 19, Korb as modified also discloses that a height of each composite cutting blade group is uniform.
In regards to claim 31, Korb as modified discloses the method of claim 19, Korb as modified also discloses that the diameter of the composite cutting blade group located at the rear end of the cone portion (see composite cutting blade group 7) is equal to a cylinder portion diameter (annotated Figure 7 above).
In regards to claim 32, Korb as modified discloses the method of claim 19, Korb as modified also discloses that the major cutting edge is angled at 45 degrees to an axis of the cone portion (see col 2, line 35).
In regards to claim 33, Korb as modified discloses the method of claim 19, Korb as modified also discloses that each of the plurality of composite cutting blade groups is coaxial with the cone portion (see Figure 7, where the cutting blade groups 1-8 are coaxial with the cone portion).
In regards to claim 35, Korb as modified discloses the method of claim 19, Korb as modified also discloses dispersing a cutting force on all of the plurality of composite cutting blade groups within a drill hole of a workpiece.
Claims 29-30 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korb et al. US 4,582,458 (hereafter--Korb--) as applied to claim 19 above and in further view of Allen et al. US 2014/0363244 (hereafter--Allen--).
claim 29, Korb as modified discloses the method of claim 19, Korb as modified also discloses a height of each composite cutting blade group.
However, Korb fails to disclose that the height of each composite cutting blade group is varied irregularly.
Nevertheless, Allen teaches that it is well known in the art of drills to have a height of composite cutting blade groups be varied irregularly (see paragraph [0066] and Figures 44 and 45 for example).  By varying the height of each cutting blade group, it allows the user an easier control of the drill to stop at those corresponding steps.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to modify Korb’s height of each composite cutting blade to be varied irregularly to allow the user an easier control of the drill to stop at a desired step. 
In regards to claim 30, Korb as modified discloses the method of claim 19, Korb as modified also discloses the top blade.
However, Korb fails to disclose that the top blade comprises a chisel edge, two auxiliary cutting edges and two straight major cutting edges, the auxiliary cutting edge is respectively intersected with the straight major cutting edge and the chisel edge.
Nevertheless, Allen teaches that it is well known in the art of drills to have a drill with a top blade 21, wherein the top blade 21 has a chisel edge (refer to the chisel tip), two auxiliary cutting edges (28) and two straight major cutting edges (32), the auxiliary cutting edge is respectively intersected with the straight major cutting edge and the chisel edge (see Figure 3 for example).  
A person having ordinary skill in the art of drilling would have recognize that by providing a drill top blade with a chisel edge, two auxiliary cutting edges and two major cutting edges improves accuracy when drilling a pilot hole by preventing wobbling or shifting when initiating the drilling process.

In regards to claim 34, Korb as modified discloses the method of claim 19, Korb as modified also discloses that the top blade (32) has a major cutting edge (see Figure 8) having a length, that is greater than each of the major cutting edges of the plurality of composite cutting blade groups (1-8). Note that Korb’s major cutting edge of the top blade has a greater length than each of the major cutting edges of the plurality of composite cutting blade groups in the same manner as shown in Figure 3 of the Applicant’s Drawings as filed.
However, Korb fails to disclose that the shape of the major cutting edge is straight.
Nevertheless, a person having ordinary skill in the art would have recognize that the shape of the cutting edges will depend on the type of material being machined and the desired cutting edge strength.  Allen teaches a straight major cutting edge (32).
Accordingly, it would have been obvious at the time the Applicant’s invention was filed to modify Korb’s top blade’s major cutting edge’s shape to be straight as taught by Allen, depending on the type of material being machined and desired cutting edge strength.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722